Case 1:20-cv-00062-IMK Document 40 Filed 12/02/20 Page 1 of 20 PageID #: 399



                 IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

COMMERCIAL BUILDERS, INC.
OF WEST VIRGINIA,
a West Virginia corporation,

           Plaintiff and
           Counterclaim Defendant,

v.                                            CIVIL ACTION NO. 1:20cv62
                                                   (Judge Keeley)

MCKINNEY ROMEO PROPERTIES, LLC, a
Pennsylvania Limited Liability Company,

           Defendant and
           Counterclaim Plaintiff.


                   MEMORANDUM OPINION AND ORDER
           GRANTING PLAINTIFF’S MOTION TO DISMISS FRAUD
        CLAIM OF SECOND AMENDED COUNTERCLAIM [DKT. NO. 31]

     In this breach of contract case, the defendant, McKinney Romeo

Properties, LLC (“McKinney”), has asserted counterclaims for breach

of contract, breach of warranty, and fraud against the plaintiff,

Commercial Builders, Inc. of West Virginia (“Commercial”) (Dkt. No.

28). Pending is Commercial’s motion to dismiss McKinney’s fraud

claim for failure to state a claim under Federal Rule of Civil

Procedure 12(b)(6) (Dkt. No. 31). For the reasons that follow, the

Court GRANTS the motion to dismiss (Dkt. No. 31) and DISMISSES the

fraud   claim   in   McKinney’s    second   amended    counterclaim    WITH

PREJUDICE.
Case 1:20-cv-00062-IMK Document 40 Filed 12/02/20 Page 2 of 20 PageID #: 400



COMMERCIAL BUILDERS V. MCKINNEY ROMEO                              1:20CV62

                   MEMORANDUM OPINION AND ORDER
           GRANTING PLAINTIFF’S MOTION TO DISMISS FRAUD
        CLAIM OF SECOND AMENDED COUNTERCLAIM [DKT. NO. 31]

                              I. BACKGROUND

A.   Procedural History

     On January 31, 2020, Commercial sued McKinney in the Circuit

Court of Monongalia County, West Virginia, alleging that it had

breached two contracts associated with the construction of a Honda

automobile dealership. McKinney timely removed the matter based on

diversity   jurisdiction,    answered    the   complaint,    and   asserted

counterclaims against Commercial for breach of contract, breach of

warranty, and fraud.

     Commercial moved to dismiss the fraud claim on April 30, 2020,

based on McKinney’s failure to plead fraud with particularity as

required by Federal Rule of Civil Procedure 9(b). On May 12, 2020,

the parties stipulated that McKinney could amend its answer and

counterclaim, and that Commercial’s pending motion to dismiss was

moot.

     McKinney filed its first amended answer on May 14, 2020, and

again asserted counterclaims against Commercial for breach of

contract, breach of warranty, and fraud. After Commercial moved to

dismiss the fraud claim, the Court heard argument on this motion on

July 1, 2020. At the hearing, the Court granted McKinney leave to

file a second amended counterclaim, which it did on July 13, 2020.


                                     2
Case 1:20-cv-00062-IMK Document 40 Filed 12/02/20 Page 3 of 20 PageID #: 401



COMMERCIAL BUILDERS V. MCKINNEY ROMEO                                1:20CV62

                    MEMORANDUM OPINION AND ORDER
            GRANTING PLAINTIFF’S MOTION TO DISMISS FRAUD
         CLAIM OF SECOND AMENDED COUNTERCLAIM [DKT. NO. 31]

Commercial then filed the instant motion to dismiss the fraud claim

on August 3, 2020.

B.   McKinney’s Second Amended Counterclaim

     Each    count    of     McKinney’s     second   amended    counterclaim,

including the fraud claim, concerns the “Standard Form of Agreement

Between Owner and Contractor” (the “AIA Contract”) it executed with

Commercial on or about December 12, 2017 (Dkt. No. 28 at ¶ 8).

Under this contract, Commercial “agreed to construct a building for

McKinney [] intended for use as a new and used Honda dealership.”

Id. at ¶ 9. Later, Commercial and McKinney entered into a second

contract,1 as part of which Commercial agreed “to perform site work

associated with the building construction specified in the AIA

Contract.” Id. at ¶ 10.

     The    fraud    claim    alleges   that   Commercial      “knowingly   and

deliberately misrepresented to Mills Group”2 and McKinney that work

under certain portions of the construction contract had been

     1
       Both of these contracts were attached to McKinney’s Second
Amended Counterclaim (Dkt. Nos. 28-1, 28-2).
     2
       McKinney retained Mills Group, LLC to independently evaluate
and approve and certify Commercial’s applications for payment under
the AIA Contract (Dkt. No. 31 at 6). Mills Group certified and
approved these payment applications even though it did not conduct
the on-site observations described in its signed certifications
(Dkt. No. 28 at ¶¶ 25, 26).

                                        3
Case 1:20-cv-00062-IMK Document 40 Filed 12/02/20 Page 4 of 20 PageID #: 402



COMMERCIAL BUILDERS V. MCKINNEY ROMEO                                   1:20CV62

                   MEMORANDUM OPINION AND ORDER
           GRANTING PLAINTIFF’S MOTION TO DISMISS FRAUD
        CLAIM OF SECOND AMENDED COUNTERCLAIM [DKT. NO. 31]

performed, although the work was incomplete or had been done in an

unworkmanlike manner. Id. at ¶ 20. McKinney alleges that Commercial

made these misrepresentations throughout the construction project

and for the purpose of procuring unearned payments. Id. A “non-

exhaustive    list”   of    the   defects    and       deficiencies   for   which

Commercial is allegedly responsible includes:

     Extensive and recurring water intrusion in the Dealership
     showroom, offices, and main entrance;
     Inadequate structural support for the Honda wave canopy;
     Improper discharge of sanitary lines into a storm sewer
     catch basin;
     Inadequate structural support for showroom light
     fixtures;
     Improperly   installed   roof   parapet   guttering   and
     downspouts;
     Severe wall cracking;
     Building code violations; [and]
     Electrical code violations.

Id. at ¶ 13.

     McKinney    also      alleges   that    it    relied      on   Commercial’s

representations that it had paid subcontractors and materialmen,

even though such payments were not made. Id. at ¶ 21. McKinney

contends that Commercial made these misrepresentations when it

applied for payment from McKinney and Mills Group via electronic

mail. Id. at ¶ 22. It attached a partial listing of Commercial’s

“fraudulent     payment      applications”        to     its   second    amended



                                      4
Case 1:20-cv-00062-IMK Document 40 Filed 12/02/20 Page 5 of 20 PageID #: 403



COMMERCIAL BUILDERS V. MCKINNEY ROMEO                                  1:20CV62

                     MEMORANDUM OPINION AND ORDER
             GRANTING PLAINTIFF’S MOTION TO DISMISS FRAUD
          CLAIM OF SECOND AMENDED COUNTERCLAIM [DKT. NO. 31]

counterclaim and quoted the notarized “Contractor’s Certification”

accompanying each payment application. Id. at ¶¶ 23-24.

       McKinney also alleges that a Mills Group architect would sign

and certify Commercial’s payment applications, even though Mills

Group did not conduct the required on-site observations associated

with the payments. Id. at ¶¶ 25-26. According to McKinney, after

obtaining certification from Mills Group, Commercial emailed its

payment    applications      to   McKinney’s    construction        lender    and

mortgagee, First United Bank & Trust Co. (“First United”), which in

turn paid Commercial. Id. at ¶ 27.

       McKinney also accuses Commercial of committing bank fraud and

wire    fraud    in   violation   of   18    U.S.C.    §§    1344    and     1343,

respectively. Id. at ¶¶ 31, 32. It further alleges that Commercial

received $212,004.00 from First United after executing a fraudulent

mechanic’s lien release affidavit (“MLR”). Id. at ¶¶ 33, 34. In

support, McKinney claims it was sued by a subcontractor, American

Glass and       Mirror   Co. (“American     Glass”),   and   contacted       by   a

supplier, J.W. McDougall Co. (“J.W. McDougall”), neither of whom

had been paid by Commercial despite Commercial’s representation

otherwise in the MLR. Id. at ¶¶ 35-42.




                                       5
Case 1:20-cv-00062-IMK Document 40 Filed 12/02/20 Page 6 of 20 PageID #: 404



COMMERCIAL BUILDERS V. MCKINNEY ROMEO                                 1:20CV62

                      MEMORANDUM OPINION AND ORDER
              GRANTING PLAINTIFF’S MOTION TO DISMISS FRAUD
           CLAIM OF SECOND AMENDED COUNTERCLAIM [DKT. NO. 31]

                            II. STANDARD OF REVIEW

      A defendant may move to dismiss under Federal Rule of Civil

Procedure 12(b)(6) on the ground that a complaint does not “state

a claim upon which relief may be granted.” When reviewing the

sufficiency of a complaint, the district court “must accept as true

all   of    the   factual    allegations   contained    in   the   complaint.”

Anderson v. Sara Lee Corp., 508 F.3d 181, 188 (4th Cir. 2007)

(quoting Erickson v. Pardus, 551 U.S. 89, 94 (2007)). “While a

complaint . . . does not need detailed factual allegations, a

plaintiff’s       obligation     to   provide    the    ‘grounds’     of    his

‘entitle[ment]       to     relief’   requires   more    than      labels   and

conclusions, and a formulaic recitation of the elements of a cause

of action will not do.” Bell Atl. Corp v. Twombly, 550 U.S. 544,

555 (2007) (internal citation omitted). A court is “not bound to

accept as true a legal conclusion couched as a factual allegation.”

Papasan v. Allain, 478 U.S. 265, 286 (1986).

      In order to be sufficient, “a complaint must contain ‘enough

facts to state a claim to relief that is plausible on its face.’”

Anderson, 508 F.3d at 188 n.7 (quoting Twombly, 550 U.S. at 547).

“A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that


                                       6
Case 1:20-cv-00062-IMK Document 40 Filed 12/02/20 Page 7 of 20 PageID #: 405



COMMERCIAL BUILDERS V. MCKINNEY ROMEO                              1:20CV62

                   MEMORANDUM OPINION AND ORDER
           GRANTING PLAINTIFF’S MOTION TO DISMISS FRAUD
        CLAIM OF SECOND AMENDED COUNTERCLAIM [DKT. NO. 31]

the defendant is liable for the misconduct alleged.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009). A motion to dismiss “does not

resolve contests surrounding the facts, the merits of a claim, or

the applicability of defenses.” Republican Party of N.C. v. Martin,

980 F.2d 943, 952 (4th Cir. 1992). “[L]ack of compliance with Rule

9(b)’s pleading requirements is treated as a failure to state a

claim under Rule 12(b)(6).” Harrison v. Westinghouse Savannah River

Co., 176 F.3d 776, 783 n.5 (4th Cir. 1999); Dunn v. Borta, 369 F.3d

421 (4th Cir. 2004).

     “A motion to dismiss tests the sufficiency of a complaint, and

[the court’s] evaluation is thus generally limited to a review of

the allegations of the complaint itself.” Occupy Columbia v. Haley,

738 F.3d 107, 116 (4th Cir. 2013). “However, [the court] also

consider[s] documents that are explicitly incorporated into the

complaint by reference . . . and those attached to the complaint as

exhibits.” Goines v. Valley Cmt. Servs. Bd., 822 F.3d 159, 165-66

(4th Cir. 2016) (citing Tellabs, Inc. v. Makor Issues & Rights,

Ltd., 551 U.S. 308, 322 (2007)).




                                     7
Case 1:20-cv-00062-IMK Document 40 Filed 12/02/20 Page 8 of 20 PageID #: 406



COMMERCIAL BUILDERS V. MCKINNEY ROMEO                              1:20CV62

                    MEMORANDUM OPINION AND ORDER
            GRANTING PLAINTIFF’S MOTION TO DISMISS FRAUD
         CLAIM OF SECOND AMENDED COUNTERCLAIM [DKT. NO. 31]

                             III. DISCUSSION

A. Timeliness of Commercial’s Motion

     The Court considers first the timeliness of Commercial’s

motion. Because Commercial filed its motion to dismiss eleven days

after the deadline set by the Court to do so (Dkt. No. 26),

McKinney contends the motion is untimely and should be denied under

Federal Rules of Civil Procedure 16(f)(1)(C) and 37(b)(2)(A)(ii)

(Dkt. No. 32). Contending that the Court’s orders must be enforced

if they are to have meaning, McKinney cites Commercial’s failure to

obtain or seek leave from the Court to file its motion out of time.

Id. Commercial never responded to this argument.

     Although Commercial technically was untimely in filing its

motion   to   dismiss,    McKinney    makes   serious,    even   criminal,

allegations in its fraud claim that warrant a discussion on the

merits of Commercial’s motion. See, e.g., Colleton Preparatory

Acad., Inc. v. Hoover Universal, Inc., 616 F.3d 413, 417 (4th Cir.

2010) (“[The Fourth Circuit has] repeatedly expressed a strong

preference that, as a general matter, defaults be avoided and that

claims and defenses be disposed of on their merits.”).




                                     8
Case 1:20-cv-00062-IMK Document 40 Filed 12/02/20 Page 9 of 20 PageID #: 407



COMMERCIAL BUILDERS V. MCKINNEY ROMEO                              1:20CV62

                     MEMORANDUM OPINION AND ORDER
             GRANTING PLAINTIFF’S MOTION TO DISMISS FRAUD
          CLAIM OF SECOND AMENDED COUNTERCLAIM [DKT. NO. 31]

B.   Fraud Claim in McKinney’s Second Amended Counterclaim

     McKinney alleges fraud in two forms. It first alleges that

Commercial submitted materially false progress payment applications

to McKinney, Mills Group, and First United. Next, it argues that

Commercial exchanged a fraudulent lien waiver and release for

$212,004.00 in construction loan proceeds (Dkt. No. 28 at ¶¶ 20-32,

33-43).

     Commercial contends that McKinney’s fraud claim should be

dismissed for failure to meet Fed. R. Civ. P. 9(b)’s heightened

pleading    standard   for   fraud    (Dkt.   No.   31).   Substantively,

Commercial argues that McKinney’s fraud claims do not sweep beyond

the scope of a typical breach of contract case. Id. at 6 (citing

Murphy v. Capella Educ. Co., 589 Fed. Appx. 646 (4th Cir. 2014)).

The Court will address this latter issue first.

     1.     Gist of the Action Doctrine

     Even when all reasonable factual inferences are drawn in

McKinney’s favor, it is apparent that its tort allegations of fraud

are based solely on its contractual relationship with Commercial.

The gist of the action doctrine “prevent[s] the recasting of a

contract claim as a tort claim.” Gaddy Eng’g Co. v. Bowles Rice

McDavid Graff & Love, LLP, 231 W. Va. 577, 586, 746 S.E.2d 568, 577


                                     9
Case 1:20-cv-00062-IMK Document 40 Filed 12/02/20 Page 10 of 20 PageID #: 408



COMMERCIAL BUILDERS V. MCKINNEY ROMEO                              1:20CV62

                     MEMORANDUM OPINION AND ORDER
             GRANTING PLAINTIFF’S MOTION TO DISMISS FRAUD
          CLAIM OF SECOND AMENDED COUNTERCLAIM [DKT. NO. 31]

(2013). Under West Virginia law, this bar to suing in tort on a

breach of contract matter applies if any one of the following four

factors is present:

     (1) where liability arises solely from the contractual
     relationship between the parties; (2) when the alleged
     duties breached were grounded in the contract itself; (3)
     where any liability stems from the contract; and (4) when
     the tort claim essentially duplicates the breach of
     contract claim or where the success of the tort claim is
     dependent on the success of the breach of contract claim.

Covol Fuels No. 4, LLC v. Pinnacle Min. Co., LLC, 785 F.3d 104, 115

(4th Cir. 2015) (quoting Gaddy, 231 W. Va. at 586, 746 S.E.2d at

577).

     Here,    McKinney’s    fraud   allegations     concern   Commercial’s

alleged     contractual    non-performance3      and   misrepresentations

regarding its work made to McKinney’s architect and mortgage

lender. Importantly, pursuant to the AIA Contract, Commercial was

required to submit any applications for payment to McKinney’s

architect, Mills Group (Dkt. No. 28-1 at § 5.1.1). Also, under the


     3
       The focus of McKinney’s fraud claim is evident in its own
pleading. Specifically, McKinney alleges, “throughout the Project,
and for the purpose of procuring unearned progress payments,
[Commercial] knowingly and deliberately misrepresented to Mills
Group and to [McKinney] that certain portions of the AIA Contract
and the Site Agreement were performed when such performance had not
occurred or had not occurred in a workmanlike manner.” (Dkt. No. 28
at ¶ 20) (emphasis added).

                                     10
Case 1:20-cv-00062-IMK Document 40 Filed 12/02/20 Page 11 of 20 PageID #: 409



COMMERCIAL BUILDERS V. MCKINNEY ROMEO                                                1:20CV62

                       MEMORANDUM OPINION AND ORDER
               GRANTING PLAINTIFF’S MOTION TO DISMISS FRAUD
            CLAIM OF SECOND AMENDED COUNTERCLAIM [DKT. NO. 31]

contract       terms,    Mills        Group        was       responsible       for   issuing

certificates for payment. Id. McKinney then was required to make

progress payments to Commercial based on both the applications and

certificates for payment. Id. At bottom, not only do McKinney’s

fraud allegations relate to the two contracts between it and

Commercial, but any duties allegedly breached were those arising

out of and defined by these contracts.

       2.      Pleading Standard Under Rule 9(b)

       Even if McKinney’s fraud allegations were not barred by the

gist of the action doctrine, which the Court finds dispositive,

they    fail    to   allege     with     particularity            the    content      of    the

fraudulent statements purportedly made by Commercial about the

progress of its work, and about its payments to subcontractors made

from the funds received in exchange for the MLR.

       Rule 9(b) of the Federal Rules of Civil Procedure states that

“[i]n    alleging       fraud    or    mistake,          a    party     must    state      with

particularity the circumstances constituting fraud or mistake.

Malice, intent, knowledge, and other conditions of a person’s mind

may be alleged generally.” Further, the United States Court of

Appeals for the Fourth Circuit has noted that the “‘circumstances’

required to be pled with particularity under Rule 9(b) are ‘the


                                              11
Case 1:20-cv-00062-IMK Document 40 Filed 12/02/20 Page 12 of 20 PageID #: 410



COMMERCIAL BUILDERS V. MCKINNEY ROMEO                              1:20CV62

                   MEMORANDUM OPINION AND ORDER
           GRANTING PLAINTIFF’S MOTION TO DISMISS FRAUD
        CLAIM OF SECOND AMENDED COUNTERCLAIM [DKT. NO. 31]

time, place, and contents of the false representations, as well as

the identity of the person making the misrepresentation and what he

obtained thereby.’” Harrison v. Westinghouse Savannah River Co.,

176 F.3d 776, 784 (4th Cir. 1999) (internal citations omitted).

However, courts “should hesitate to dismiss a complaint under Rule

9(b) if the court is satisfied (1) that the defendant has been made

aware of the particular circumstances for which she will have to

prepare a defense at trial, and (2) that plaintiff has substantial

rediscovery evidence of those facts.” Id.

     The essential elements of fraud under West Virginia law

include: (1) the alleged fraudulent act is that of the defendant;

(2) the act was material, false, and the plaintiff justifiably

relied upon it; and (3) the plaintiff was injured as a result of

the act. Ashworth v. Albers Med., Inc., 410 F.Supp.2d 471, 477

(S.D. W. Va. 2005) (citing Lengyel v. Lint, 167 W. Va. 272, 280

S.E.2d 66, 67 (W. Va. 1981)). “Actual fraud, or fraud involving

guilt, is defined as anything falsely said or done to the injury of

property rights of another.” Stanley v. Sewell Coal Co., 169 W. Va.

72, 76, 285 S.E.2d 679, 682-83 (1981) (citing Hulings v. Hulings

Lumber Co., 38 W. Va. 351, 18 S.E. 620 (1893)). “Actual fraud is

intentional,    and   consists   of   intentional   deception    to   induce


                                      12
Case 1:20-cv-00062-IMK Document 40 Filed 12/02/20 Page 13 of 20 PageID #: 411



COMMERCIAL BUILDERS V. MCKINNEY ROMEO                              1:20CV62

                     MEMORANDUM OPINION AND ORDER
             GRANTING PLAINTIFF’S MOTION TO DISMISS FRAUD
          CLAIM OF SECOND AMENDED COUNTERCLAIM [DKT. NO. 31]

another to part with property or to surrender some legal right, and

which accomplishes the end designed.” Stanley, 169 W. Va. at 76,

285 S.E.2d at 683.

            a.      Fraudulent Applications for Payment

     In    its   counterclaim,     McKinney    alleges    that   Commercial

“knowingly and deliberately misrepresented to Mills Group and to

McKinney” that portions of the contracts were performed “when such

performance had not occurred or had not occurred in a workmanlike

manner.” (Dkt. No. 28 at ¶ 20). Throughout this case, and including

in its second amended counterclaim, McKinney argues that Commercial

falsely represented full performance under the contract. However,

McKinney    fails    to   state   with    particularity   what   Commercial

misrepresented when it applied for payment. McKinney attached to

its second amended counterclaim a spreadsheet listing such issues

as “roof leaks, wave issue, cylinder leaks, window leaks, etc.” and

included columns representing the different payment applications

Commercial made to it (Dkt. No. 28-3). However, this exhibit is

silent regarding which misrepresentations constitute fraud. Without

a description of the actual misrepresentations made by Commercial

regarding this work, McKinney has not plausibly alleged that

Commercial intended to deceive it.


                                     13
Case 1:20-cv-00062-IMK Document 40 Filed 12/02/20 Page 14 of 20 PageID #: 412



COMMERCIAL BUILDERS V. MCKINNEY ROMEO                               1:20CV62

                    MEMORANDUM OPINION AND ORDER
            GRANTING PLAINTIFF’S MOTION TO DISMISS FRAUD
         CLAIM OF SECOND AMENDED COUNTERCLAIM [DKT. NO. 31]

           b.    Mechanic’s Lien Release

     McKinney’s allegations related to the MLR likewise fail to

state a claim. First, McKinney’s allegations do not specify that

the payments owed to American Glass and J. W. McDougall were due

from the    payment   remitted to     Commercial    in   exchange   for   the

executed MLR. This allegation is critical to the viability of

McKinney’s fraud claim because Commercial promised in the MLR that

it “has paid and satisfied, or will pay and satisfy [all its

subcontractors] with the funds received from the Payment4” (Dkt.

No. 28-4 at 2)5 (emphasis added). Indeed, the payment application

exhibit attached to McKinney’s Second Amended Counterclaim shows

that additional payments were requested and remitted to Commercial

after the MLR was executed on April 17, 2019 (Dkt. No. 28-3 at 7-8)

(showing payment applications made for periods ending April 30,

2019 and May 31, 2019).

     4
       The MLR defines “Payment” as “Two Hundred Twelve Thousand
Four Dollars and 00/100” (Dkt. No. 28-4 at 1).
     5
       In the remainder of this paragraph, Commercial promises to
“absolutely, irrevocably, and unconditionally defend, indemnify,
protect, and hold [McKinney and First United] . . . harmless
against, from, and of any and all actions . . . causes of action .
. . demands . . . judgments, liabilities, [and] liens . . .
accruing from . . . and/or resulting from [Commercial’s] failure,
neglect, and/or refusal to completely and fully pay and satisfy
each and every Subcontractor.” (Dkt. No. 28-4 at 2).

                                     14
Case 1:20-cv-00062-IMK Document 40 Filed 12/02/20 Page 15 of 20 PageID #: 413



COMMERCIAL BUILDERS V. MCKINNEY ROMEO                              1:20CV62

                     MEMORANDUM OPINION AND ORDER
             GRANTING PLAINTIFF’S MOTION TO DISMISS FRAUD
          CLAIM OF SECOND AMENDED COUNTERCLAIM [DKT. NO. 31]

     Moreover, even if American Glass and J.W. McDougall were to be

paid from the funds Commercial received in exchange for the MLR,

McKinney’s fraud allegations related to the MLR concern a promise

to perform, which, as a matter of law in West Virginia, cannot give

rise to a fraud claim. The MLR states “that [Commercial] has paid

and satisfied, or will pay and satisfy with the funds received from

the Payment, all Subcontractors.” (Dkt. No. 28 at ¶ 36) (emphasis

added).    But,   “fraud   cannot   be    predicated   on   a   promise   not

performed.” Syl Pt. 1, Love v. Teter, 24 W. Va. 741 (1884); Syl.

Pt. 3, Croston v. Emax Oil Co., 195 W. Va. 86, 464 S.E.2d 728

(1995). As explained by the Supreme Court of Appeals of West

Virginia in Croston:

     [A]ctionable fraud must ordinarily be predicated upon an
     intentional misrepresentation of a past or existing fact
     and not upon a misrepresentation as to a future
     occurrence. Somewhat similarly, it cannot be based on
     statements which are promissory in nature or which
     constitute expressions of intention, unless the non-
     existence of the intention to fulfill the promise at the
     time it was made is shown.

Croston, 195 W. Va. at 90, 464 S.E.2d at 732 (1995).

     In West Virginia “[t]here is generally no tort liability for

nonfeasance, or failing to do what one has contracted to do, in the

absence of a duty to act apart from the contract.” Taz Hardwoods

Co., Inc. v. Westchester Fire Ins. Co., No. 2:03-CV-93, 2006 WL

                                     15
Case 1:20-cv-00062-IMK Document 40 Filed 12/02/20 Page 16 of 20 PageID #: 414



COMMERCIAL BUILDERS V. MCKINNEY ROMEO                                        1:20CV62

                   MEMORANDUM OPINION AND ORDER
           GRANTING PLAINTIFF’S MOTION TO DISMISS FRAUD
        CLAIM OF SECOND AMENDED COUNTERCLAIM [DKT. NO. 31]

8442780, at *7 (N.D. W. Va. Nov. 2, 2006) (citation omitted),

report and recommendation adopted, No. 2:03-CV-93, 2007 WL 709322

(N.D. W. Va. Mar. 5, 2007). Indeed, “[a] breach of contract action

cannot be turned into one sounding in tort merely because the

Plaintiff[s] allege[] intent or bad faith on the part of the

breaching party. The theory is still contractual in nature.”

Snuffer v. Motorists Mut. Ins. Co., 636 F. Supp. 430, 433 (S.D. W.

Va. 1986).

     Here,    McKinney    alleges      that     it   “justifiably        relied    on

[Commercial’s]      material,       knowing[,]        and        purposely     false

representation    in   the     [MLR]   that    all   Project       subcontractors,

including without limitation American Glass and J.W. McDougall,

were paid in full.” (Dkt. No. 28 at ¶ 42) (emphasis added).

Critically, however, both the MLR and McKinney’s fraud allegations

are silent about whether Commercial was bound to pay American Glass

and J.W. McDougall from the Payment remitted to Commercial in

exchange for the MLR. Moreover, it does not follow that, if

Commercial    intended    to    defraud       McKinney      by    not   paying    its

subcontractors, it would create contractual liability for itself in

the form of an indemnity clause. Finally, although McKinney alleges

it was damaged due to its reliance on Commercial’s promise, such


                                       16
Case 1:20-cv-00062-IMK Document 40 Filed 12/02/20 Page 17 of 20 PageID #: 415



COMMERCIAL BUILDERS V. MCKINNEY ROMEO                               1:20CV62

                     MEMORANDUM OPINION AND ORDER
             GRANTING PLAINTIFF’S MOTION TO DISMISS FRAUD
          CLAIM OF SECOND AMENDED COUNTERCLAIM [DKT. NO. 31]

claims cannot form the basis of a fraud claim. Thus, McKinney’s

fraud claim in its second amended counterclaim fails to state a

claim for fraud related to the MLR.

     3.     Violation of Statute

     Finally, McKinney alleges that it is entitled to damages based

on Commercial’s violations of 18 U.S.C. § 1344 and 18 U.S.C.

§ 1343, and West Virginia’s violation of statute law, W. Va. Code

§ 55-7-9. But this assertion ignores the fact that 18 U.S.C. §§

1343 and 1344 have been widely held not to create a private right

of action. See Tribble v. Reedy, 888 F.2d 1387 (4th Cir. 1989)

(unpublished table decision) (finding no private cause of action

under 18 U.S.C. § 1343 because it is a “bare criminal statute which

gives no express indication of Congressional intent to create a

civil remedy. The legislative history of the statute does not

provide any    basis   for   inferring    a   private right    of   action.”

(internal quotation marks omitted)). See also Lee v. McClellan,

No. 3:97cv355-P, 1997 WL 882907, at *5 (E.D.N.C. Nov. 18, 1997),

aff’d, 153 F.3d 720 (4th Cir. 1998) (“The criminal statutes cited

by Plaintiffs . . . [including] 18 U.S.C. § 1344, expressly provide

for criminal penalties, and no private cause of action exists under

[it].”). Williams v. McKinney, Civil Action No. 6:06-3465-OFF-WMC,


                                     17
Case 1:20-cv-00062-IMK Document 40 Filed 12/02/20 Page 18 of 20 PageID #: 416



COMMERCIAL BUILDERS V. MCKINNEY ROMEO                              1:20CV62

                    MEMORANDUM OPINION AND ORDER
            GRANTING PLAINTIFF’S MOTION TO DISMISS FRAUD
         CLAIM OF SECOND AMENDED COUNTERCLAIM [DKT. NO. 31]

2008 WL 731124, at *4 (D.S.C. Mar. 18, 2008) (“[Neither 18 U.S.C.

§ 1343 (relating to wire fraud), [and] 18 U.S.C. § 1344 (relating

to bank fraud) . . . provide for a private right of action.”)

(citing Bajorat v. Columbia-Breckenridge Dev. Corp., 944 F.Supp.

1371, 1377-78 (N.D. Ill. 1996) (numerous citations omitted)).

Therefore, to the extent McKinney attempts to allege a private

cause of action under §§ 1343 or 1344, that attempt fails as a

matter of law.

     McKinney also is not entitled to damages under W. Va. Code

§ 55-7-9, under which “[a]ny person injured by the violation of any

statute may recover from the offender such damages as he may

sustain by reason of the violation.” But no independent cause of

action is created if the private cause of action intrudes “into an

area delegated exclusively to the federal government.” Syl. Pt. 1,

in part, Hurley v. Allied Chem. Corp., 164 W. Va. 268, 262 S.E.2d

757, 758 (1980).6


     6
       Hurley sets out four factors that must be met for a West
Virginia substantive statute to create a private cause of action:

     (1) the plaintiff must be a member of the class for whose
     benefit the statute was enacted; (2) consideration must
     be given to legislative intent, express or implied, to
     determine whether a private cause of action was intended;
     (3) an analysis must be made of whether a private cause
     of action is consistent with the underlying purposes of

                                     18
Case 1:20-cv-00062-IMK Document 40 Filed 12/02/20 Page 19 of 20 PageID #: 417



COMMERCIAL BUILDERS V. MCKINNEY ROMEO                              1:20CV62

                   MEMORANDUM OPINION AND ORDER
           GRANTING PLAINTIFF’S MOTION TO DISMISS FRAUD
        CLAIM OF SECOND AMENDED COUNTERCLAIM [DKT. NO. 31]

     18 U.S.C. §§ 1343 and 1344 criminalize conduct related to

fraudulent messages sent on interstate wires and fraudulent schemes

perpetrated    on   federally    guaranteed     financial    institutions.

See U.S. v. Jacobs, 117 F.3d 82 (2d Cir. 1997); Bologna v. Allstate

Ins. Co., 138 F.Supp.2d 310, 321-22 (E.D.N.Y. 2001). Because these

statutes are entirely within the purview of the federal government,

McKinney may not seek damages under W. Va. Code § 55-7-9.

                              IV. CONCLUSION

     For the reasons discussed, the Court GRANTS Commercial’s

motion to dismiss (Dkt. No. 31), and DISMISSES the fraud count of

McKinney’s second amended counterclaim WITH PREJUDICE. Further, it

DENIES AS MOOT Commercial’s motion to dismiss the fraud count of

McKinney’s first amended counterclaim (Dkt. No. 20).




     the legislative scheme; and (4) such private cause of
     action must not intrude into an area delegated
     exclusively to the federal government.


                                     19
Case 1:20-cv-00062-IMK Document 40 Filed 12/02/20 Page 20 of 20 PageID #: 418



COMMERCIAL BUILDERS V. MCKINNEY ROMEO                              1:20CV62

                   MEMORANDUM OPINION AND ORDER
           GRANTING PLAINTIFF’S MOTION TO DISMISS FRAUD
        CLAIM OF SECOND AMENDED COUNTERCLAIM [DKT. NO. 31]

     It is so ORDERED.

     The Court directs the Clerk to transmit copies of this Order

to counsel of record.

DATED: December 2, 2020

                                   /s/ Irene M. Keeley
                                   IRENE M. KEELEY
                                   UNITED STATES DISTRICT JUDGE




                                     20
